142 S.W.3d 214 (2004)
Donna STELZER, Claimant/Appellant,
v.
RWR ENTERPRISES, INC., and Division of Employment Security, Respondents.
No. ED 84828.
Missouri Court of Appeals, Eastern District, Division Five.
August 31, 2004.
*215 Donna J. Stelzer, St. Louis, MO, for appellant.
Cynthia A. Quetsch, Jefferson City, MO, William B. Jones, St. Louis, MO, for respondents.
GEORGE W. DRAPER III, Chief Judge.
Donna Stelzer (Claimant) appeals the decision of the Labor and Industrial Relations Commission (Commission) regarding her unemployment benefits. Because we find Claimant is not aggrieved by the Commission's decision, we dismiss her appeal.
A deputy concluded that Claimant was disqualified from receiving unemployment for sixteen weeks after finding she had been discharged by her employer for aggravated misconduct when she stole $1,000. Claimant appealed to the Appeals Tribunal. After a telephone hearing, a referee for the Appeals Tribunal reversed the decision of the deputy. The referee concluded that Claimant was not discharged for misconduct that was an act of wanton or willful disregard of the employer's interest, because a banking deposit error occurred as the result of a mistake by Claimant. Claimant's employer, RWR Enterprises, Inc., appealed to the Labor and Industrial Relations Commission. The Commission affirmed the Appeals Tribunal's decision finding Claimant eligible for unemployment benefits. Despite prevailing with the Commission, Claimant filed a notice of appeal to this Court.
The respondent, Division of Employment Security, has filed a motion to dismiss the appeal, pointing out that Claimant prevailed in the litigation before the Commission and therefore, is not an aggrieved party entitled to an appeal. Claimant has failed to file a response.
Section 288.210, RSMo 2000, provides that "any party aggrieved by such decision" of the Commission may appeal to the appropriate appellate court. A party is not aggrieved when the party receives all of the relief sought. Gibbs v. McClain, 964 S.W.2d 850, 851 (Mo.App. S.D.1998). Claimant was awarded unemployment benefits. She prevailed in Employer's appeal to the Commission. Because she received all the relief sought, she is not aggrieved by the Commission's decision.
The Division's motion is granted and the appeal is dismissed.
LAWRENCE G. CRAHAN, and GLENN A. NORTON, JJ., concur.